Case: 21-50993     Document: 00516518910         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-50993                              FILED
                                                                     October 24, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Victor Tito Pena,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 5:98-CR-265-12


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Victor Tito Pena, federal prisoner # 91515-080, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We
   review the denial for an abuse of discretion. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50993      Document: 00516518910           Page: 2   Date Filed: 10/24/2022




                                     No. 21-50993


          Under § 3582(c)(1)(A)(i), a district court may modify a defendant’s
   sentence after it considers the applicable 18 U.S.C. § 3553(a) factors if
   “extraordinary and compelling reasons warrant such a reduction.” A district
   court errs if, in considering whether to grant a § 3582(c)(1)(A)(i) motion, it
   treats the U.S.S.G. § 1B1.13 policy statement as binding. See United States v.
   Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021).
          Although Pena contends that the district court erroneously believed
   that it was bound by the policy statement in § 1B1.13, nothing in the record
   indicates that the district treated the policy statement as binding. At most,
   the district court’s order indicates that the court’s decision was informed by
   the policy statement, which does not amount to an abuse of discretion. See
   United States v. Jackson, 27 F.4th 1088, 1090 (5th Cir. 2022).
          Additionally, Pena has not shown any abuse of discretion in the
   district court’s reliance on Pena’s prior participation in acts of murder and
   robbery, which were the overt acts alleged by the indictment to form the basis
   of his involvement in the racketeering and racketeering conspiracy charges
   for which he was ultimately convicted. See Chambliss, 948 F.3d at 693.
          Pena fails to show that the district court’s failure to grant his motion
   in light of the decision in United States v. Booker, 543 U.S. 220 (2005), was an
   abuse of discretion. See Chambliss, 948 F.3d at 693. Finally, Pena fails to
   brief, and therefore waives, his argument that he is entitled to relief based on
   a high risk of infection or death from the presence of COVID-19 in prison.
   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          The order of the district court is AFFIRMED.




                                          2